Citation Nr: 1312286	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 7, 2006.

2.  Entitlement to an earlier effective date than April 7, 2006, for a 100 percent rating for an acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to October 2002, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's TDIU claim.  The Veteran disagreed with this decision in June 2005.

This matter also is on appeal from a February 2007 rating decision in which the RO assigned a 100 percent rating effective April 7, 2006, for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder (which was characterized as bipolar disorder also claimed as depression and anxiety disorder).  Having reviewed the voluminous evidence of record, the Board finds that the Veteran's service-connected acquired psychiatric disability is characterized more appropriately as stated on the title page of this decision.  The Veteran disagreed with this decision in October 2007, seeking an earlier effective date than April 7, 2006, for a 100 percent rating for her service-connected acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder.  Although she initially requested a Travel Board hearing when she perfected a timely appeal in December 2008, she withdrew her hearing request in July 2012.  See 38 C.F.R. § 20.704 (2012).

The issue of entitlement to a waiver of overpayment in the amount of $3,320.60 has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It appears that, after being notified by the RO that this overpayment had been created, the Veteran requested a waiver of overpayment in June 2009.  It is not clear from a review of the claims file, however, whether the Veteran's waiver request has been acted on by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The Board notes that, in November 2012, the RO obtained additional VA outpatient treatment records dated between January and March 2010 and associated them with the Veteran's claims file.  Having reviewed the additional evidence received prior to certification of this appeal in March 2013, the Board finds that it is not relevant to either of the Veteran's currently appealed claims and issuance of a Supplemental Statement of the Case (SSOC) is not required.  See 38 C.F.R. § 19.37(a) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she has been unemployable solely as a result of her service-connected disabilities since she resigned from her last job on May 4, 2004.  She also contends that she has been unemployable since May 4, 2004, because she was awarded Social Security Administration (SSA) disability benefits effective on that date; the Board notes in this regard that VA is not bound by any SSA determination.  The Veteran finally contends that, because she has been completely disabled since May 4, 2004, that is the appropriate effective date for a 100 percent rating for her service-connected acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder.

The Board has noted that the issue of unemployability was not certified for appellate review.  However, in Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  The Board further notes that the Court also had more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), that if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

With respect to the Veteran's TDIU claim, the Board again notes that the RO denied this claim in a rating decision dated on March 3, 2005, and issued to the Veteran and her service representative on March 7, 2005.  In response, the Veteran submitted a letter dated on June 3, 2005, and date-stamped as received by the RO on June 7, 2005, in which she provided additional argument in support of her TDIU claim.  The Veteran also stated, " I request reconsideration of my application for individual unemployability compensation."  The Board finds that the Veteran expressed disagreement with the March 2005 rating decision (which denied her TDIU claim) in her June 2005 letter.  The RO took no action in response to the Veteran's June 2005 disagreement and appears to have dropped the TDIU claim altogether.  Where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Board observes that the Veteran's TDIU claim has been pending for approximately 8 years as of this date.  Thus, on remand, it is imperative that the RO/AMC issue an SOC on the Veteran's TDIU claim.

With respect to the Veteran's earlier effective date claim for a 100 percent rating for her service-connected acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder, the Board notes that, in general, a Veteran cannot be in receipt of a TDIU claim and a 100 percent schedular rating for a service-connected disability at the same time, particularly when both ratings would be based on impairment from the same disability.  Because the Veteran currently is receiving a 100 percent schedular rating effective April 7, 2006, for her service-connected acquired psychiatric disability other than PTSD, to include bipolar disorder, depression, and anxiety disorder, the Board finds that she is not entitled to a TDIU after this date.  For this reason, the Board has characterized the TDIU claim as stated on the title page of this decision.  The Board also notes that, because the Veteran's TDIU claim is being remanded, and because adjudication of this claim likely will impact adjudication of her earlier effective date claim, both of these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's earlier effective date claim is deferred.

Finally, the Board notes that in her correspondence of June 2005, the Veteran asserted that she had been evaluated in a VA Vocational Rehabilitation program and found to be unemployable.  Records related to any VA vocational rehabilitation are relevant in terms of assessing the severity of her service connected psychiatric disorder as well as her ability to obtain and maintain employment that could be considered substantially gainful.  The records from the VA Vocational Rehabilitation evaluation must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611  (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file her complete VA Vocational Rehabilitation and Education Program folder.  Because this folder is in VA's possession, as a Federal department or agency, VA will make as many requests as are necessary to obtain this folder.  VA will end its efforts only if VA concludes this folder does not exist or that further efforts to obtain it would be futile.  Cases in which VA may conclude that no further efforts are required include those in which this Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them. See 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified in the event VA is unable to obtain this folder. 38 C.F.R. § 3.159(e)(1) 

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  Issue an SOC to the Veteran and her service representative on the claim of entitlement to a TDIU.  A copy of any SOC issued should be included in the claims file.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

